Citation Nr: 1146054	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1996.  The appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's request for DEA benefits under Chapter 35.


FINDINGS OF FACT

1.  In a November 2003 rating decision, the RO granted the Veteran basic eligibility to DEA, from October 7, 2003, based on permanent and total disability.

2.  In December 2008, the appellant, who is the Veteran's child, filed a claim for DEA benefits under Chapter 35.

3.  The appellant was born in January 1975.

4.  The appellant reached his 26th birthday in January 2001, prior to the effective date of a finding of permanent total disability on behalf of the Veteran.

5.  The appellant's period of eligibility for educational assistance benefits expired prior to the submission of his claim and she meets none of the legal criteria for a modification or extension of the period of eligibility for educational assistance.


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant contends that entitlement to DEA benefits under Chapter 35 are warranted because the Veteran, the appellant's mother's "disability was retroactively increased to 100 percent, effective October 29, 1997.

The record reflects that in a November 2003 rating decision, permanency of the Veteran's depressive disorder was conceded.  The RO also found in the November 2003 rating decision that basic eligibility to DEA was established effective from October 7, 2003, the date that a VA examination established the permanency of the Veteran's disability.

In December 2008, the appellant filed an application for DEA benefits.  The appellant reported that she was the child of the Veteran, and indicated that his date of birth was in January 1975.  Thus, she attained the age of 26 years in January 2001, prior to the effective date of a finding of permanent total disability on behalf of the Veteran.

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record reflects that the appellant is the Veteran's child, and that the Veteran is in receipt of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires, however, that the appellant must not reach his 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached his 26th birthday in January 2001, prior to the October 7, 2003 effective date of the Veteran's permanent and total service-connected disability rating.  Accordingly, and unfortunately, the appellant is simply not eligible for Chapter 35 educational assistance at this time.

The Board recognizes the appellant's arguments that the Veteran's total disability for depressive disorder is effective October 29, 1997 and, therefore, the DEA benefits should also be effective October 29, 1997.  Although the Veteran's total disability rating was found to be effective October 29, 1997, the finding that the disability is permanent was not established until October 7, 2003.  Thus, despite these arguments, the Board notes that the November 2003 rating decision found that the Veteran's permanent and total disability rating was effective from October 7, 2003, as previously stated.  The Veteran was notified of this rating decision in the same month.  The Veteran did not appeal that effective date.  Therefore, that determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The regulations pertaining to the periods of eligibility for DEA benefits for an eligible child were amended, effective May 28, 2008.  See 73 Fed. Reg. 30,486- 30,492 (2008).  However, neither the prior nor the revised regulation provides an exception applicable in this case.

Both the prior and revised version of 38 C.F.R. § 21.3041 provide that the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) (2011); 38 C.F.R. § 21.3041(a) (2007).  Under the prior regulation, the basic ending date for educational assistance was the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2007).  Under the revised regulation, the period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the Veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a) (2011).  Under the prior version of 38 C.F.R. § 21.3041, the beginning date for eligibility for benefits could be tolled if the effective date of the finding of permanent and total disability was prior to the child's 18th birthday, but the Veteran did not receive notice of this rating until after the child became 18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  Also, the beginning date could be extended if the permanent and total disability rating was assigned after the child reached 18, but before the child turned 26.  38 C.F.R. § 21.3041(b)(2)(ii) (2007).  Under the prior regulation, the ending date for eligibility for educational assistance could be modified for up to eight years beyond a qualifying event, but in no case beyond the date the child reached age 31.  In order to modify the ending date, however, the qualifying event had to occur between the time the child reached age 18 and when the child reached age 26, and not thereafter.  See 38 C.F.R. § 21.3041(d) (2007).  Under the revised regulation, if the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(i) (2011).  If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2011).

Here, although the Veteran's 100 percent rating was granted in January 2003 rating decision, retroactive to October 29, 1997, in the decision, the RO specifically denied entitlement to DEA benefits under Chapter 35, Title 38, United States Code.  In a November 2003 rating decision, the RO established entitlement to DEA benefits under Chapter 35, effective October 7, 2003.  Thus, although the Veteran was granted a 100 percent rating for her psychiatric disability, effective October 29, 1997, the effective date of the DEA benefits under Chapter 35 is not until October 7, 2003, a date that has not been challenged.  As the appellant was already 26 years of age at the time that the Veteran's permanent total disability rating for service-connected disability became effective, none of the foregoing exceptions to the general period of eligibility is applicable in this case.

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.

In denying this claim, the Board acknowledges the Veteran's long and dedicated active service and the unfortunate circumstances of the appellant's case.  The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies the claim as a matter of law as lacking legal merit, the Board is sympathetic to his claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


